internal_revenue_service number release date index number ------------------------ ---------------------------------------------- ------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-131288-07 date date -------------------------------------- ------- ----------------------- ------- legend taxpayer year date year dear ------- this is in reply to your letter submitted on behalf of taxpayer requesting consent to revoke an election out of the installment_method pursuant to sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations facts taxpayer is a calendar_year cash_basis limited_liability_company that has three members one who owns a percent interest and two others who each own a percent interest taxpayer is engaged in the business of real_estate rentals owned a single rental property and is treated as a partnership for federal_income_tax purposes during year taxpayer intended to enter into a deferred_like-kind_exchange of its rental property under sec_1031 taxpayer entered into an exchange_agreement with a professional exchange company qi which intended to facilitate the exchange in compliance with the regulations under sec_1031 on date pursuant to the exchange_agreement the qi sold taxpayer’s rental property the cash proceeds from the sale were retained by the qi pending taxpayer’s identification and acquisition of replacement_property plr-131288-07 during the ensuing 180-day period taxpayer was unable to locate suitable replacement_property in year the qi gave the cash proceeds from the sale of the rental property to taxpayer in year taxpayer’s accountant completed taxpayer’s year partnership return the accountant however failed to recognize that the year sale of rental property qualified for the installment_method under sec_453 and reported all gain from the sale on the year partnership return taxpayer relied on the accountant to prepare the year return properly and to advise taxpayer regarding all necessary tax filings including any provision that might benefit taxpayer the accountant was fully aware that the intended sec_1031 exchange had failed due to unavailability of suitable replacement_property furthermore the accountant provided an affidavit indicating that the accountant’s oversight was the reason the installment_method was not used subsequently other professionals advised taxpayer that the installment_method should have been used in year taxpayer immediately took action to request consent from the service to revoke its election not to use the installment_method law and analysis sec_453 provides that generally a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_15a_453-1 defines payment to include amounts actually or constructively received in the taxable_year under an installment_obligation sec_453 and sec_15a_453-1 provide that a taxpayer may elect out of the installment_method in the manner prescribed by the regulations sec_15a d provides that a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of an installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of the installment_method except as otherwise provided in the regulations sec_453 requires a taxpayer who desires to elect out of the installment_method to do so on or before the due_date including extensions of the taxpayer's federal_income_tax return for the taxable_year of the sale sec_15a_453-1 provides that an election under sec_453 is generally irrevocable an election may be revoked only with the consent of the internal_revenue_service sec_15a_453-1 provides that revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes plr-131288-07 in the instant case taxpayer provided the accountant with all the necessary information for purposes of preparing the year partnership return including information regarding the sale of the rental property the accountant failed to recognize that the year sale qualified for installment_method treatment as soon as taxpayer became aware of this oversight taxpayer filed a request for consent to revoke the election out of the installment_method the information submitted indicates that taxpayer's desire to revoke the election is due to taxpayer’s accountant’s oversight rather than hindsight by taxpayer or a purpose of avoiding federal income taxes conclusion based on careful consideration of all of the information submitted and the representations made we conclude that taxpayer will be allowed to revoke its election out of the installment_method with respect to the year sale of rental property permission to revoke the election out of the installment_method for the year sale of rental property is granted for the period that end sec_75 days after the date of this letter in order to revoke its election out of the installment_method taxpayer must file an amended federal_income_tax return for year and any other previously filed returns on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter_ruling must be attached to each of the amended returns except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the computation of gain to be reported under the installment_method this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-131288-07 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this ruling is conditioned upon the accuracy of that information and those representations while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely michael j montemurro branch chief branch income_tax accounting
